DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 8, 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iida (JP 2008-059945, please see the machine translation attached in the office action mailed on 02/17/2016) in view of Yoo et al. (US 2013/0240862 A1).
Regarding claim 1, Iida teaches a method of manufacturing an organic electronic device (electronic device; Abstract), comprising: attaching (process (c); [0007, 0025]) a tacky adhesive film (sealing agent constituent 12 which is also tacky , i.e. “adhesive” according to Dictionary.com Unabridged Based on the Random House Unabridged Dictionary, © Random House, Inc. 2019, which sticks/adheres the substrates of the two sheets together disclosed in [0007]; Fig. 1, [0035, 0025, 0007]) to a top surface of a plastic substrate (support substrate 11, which can be plastic; Fig. 1, [0035, 0021]) on which an organic electronic element (13; Fig. 1, [0035]) is formed to encapsulate an entire surface of the organic electronic element (the entire exposed surface of 13 from the substrate 11, is covered by 12 in Fig. 1, [0035, 0024-0025]); wherein the tacky adhesive film (12; [0035, [0025]) comprises a curable resin (epoxy resin; [0013]), a photoinitiator (photopolymerization initiator (C); [0020]), wherein the curable resin (epoxy resin; [0013]) is an acryl resin, an epoxy resin, an epoxidized polybutadiene, epoxy (meth)acrylate, or a mixture thereof (epoxy resin; [0013]), and wherein the photoinitiator (photopolymerization initiator (C)) is a radical initiator, a cationic initiator, or a mixture thereof (a cationic initiator; [0015]). 
Iida also teaches irradiating the tacky adhesive film (12) encapsulating the entire surface of the organic electronic element (the entire surface of 13 exposed from the substrate 11, Fig. 1) with light (UV; [0026]) at an intensity of 50 mW/cm2 ([0032]) which is very close to the claimed 2, that establishes a prima facie case of obviousness (MPEP 2144.05), and for 10 seconds to 1 minute (irradiation time needed to reach 500 - 3000 mJ/cm2 shown in [0026] using the intensity 50 mW/cm2 shown in [0032]) which overlaps the claimed range of 30 seconds to 8 minutes, that establishes a prima facie case of obviousness (MPEP 2144.05); and applying heat to the tacky adhesive film (12) at 70 to 90 °C (80 °C; [0026]) for 10 to 120 minutes ([0026]) which overlaps the claimed range of 30 minutes to 1 hour and 30 minutes, that establishes a prima facie case of obviousness (MPEP 2144.05), wherein the light (UV) has a wavelength of 200 to 400 nm (UV has a range of 200 to 400 nm according to Greco, US 2002/0000178, paragraph [0075]) which overlaps the claimed range of 300 to 450 nm, that establishes a prima facie case of obviousness (MPEP 2144.05).
Iida does not teach the tacky adhesive film comprises a heat-curing agent, and the tacky adhesive film is cured at a curing rate of 10 to 90% by the light radiation, and the heat-curing agent is an amine compound which is diaminodiphenylmethane, diethylenetriamine, triethylenetriamine, diaminodiphenylsulfone, or isophoronediamine; an acid anhydride compound which is phthalic anhydride, trimellitic anhydride, pyromellitic anhydride, maleic anhydride, tetrahydrophthalic anhydride, methyl tetrahydrophthalic anhydride, methylnadic anhydride, hexahydrophthalic anhydride, or methylhexahydrophthalic anhydride; an amide compound which is dicyandiamide or a polyamide synthesized from a dimer of linolenic acid and ethylenediamine; a phenol compound which is bisphenol A, bisphenol F, bisphenol S, fluorine bisphenol, or terpendiphenol; or an imidazole compound which is imidazole, 2-methylimidazole, 2-ethylimidazole, 2-ethyl-4-methylimidazole, 2-phenylimidazole, 4-phenylimidazole, 1-cyanoethyl-2-phenylimidazole, or 1-(2-cyanoethyl)-2-ethyl-4-methylimidazole.

It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Iida and Yoo et al. and to include the heat-curing agent imidazole in the tacky adhesive film as taught by Yoo et al., because the heat-curing agent can react with a curable resin to form a matrix such as a cross-linking structure so that the curable resin can maintain constant contents of a moisture absorbent and a filler and serve as a structural adhesive when the curable resin is used as an encapsulation material as taught by Yoo et al. ([0053, 0033]). 
Regarding the limitation “the tacky adhesive film is cured at a curing rate of 10 to 90% by the light radiation”, parameters such as the percentage of the tacky adhesive film curried by the light radiation in the art of semiconductor manufacturing process are subject to routine 
Regarding claim 8, Iida teaches the method of claim 1, further comprising attaching the tacky adhesive film (12/20) to an encapsulation substrate (glass substrate 10; Fig. 4, [0035, 0024]) before the tacky adhesive film (12/20) is attached to the plastic substrate (11) on which the organic electronic element (13) is formed (see Fig. 1; [0025]). 
Regarding claim 11, Iida teaches the method of claim 1, wherein the irradiating of the tacky adhesive film (12) with light (UV) is performed at 20 to 30 °C (i.e. room temperature, which is implied in [0026] that UV irradiation can be done before heating, i.e. the UV irradiation is done at room temperature). 
Regarding claim 13, Iida teaches the method of claim 1, wherein, the applying of heat to the tacky adhesive film (12; [0026]).
Iida does not teach after the applying of heat to the tacky adhesive film (12), the tacky adhesive film (12) does not comprise a photoinitiator.
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to know that after the applying of heat to the tacky adhesive film, the tacky adhesive film does not comprise a photoinitiator as Iida is teaching the same method as claimed which should produce the same product.
Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iida and Yoo et al. as applied to claim 1 above, and further in view of Cho et al. (US 2011/0244607).
Regarding claim 7, Iida teaches the tacky adhesive film (12/20).
Iida does not teach the tacky adhesive film further comprises a moisture adsorbent comprising a metal oxide, a metal salt, phosphorous pentoxide P2O5, or a mixture thereof.
In the same field of endeavor of adhesive, Cho et al. teach the tacky adhesive film (a sealant layer; [0015]) further comprises a moisture adsorbent such as a metal oxide, a metal salt, phosphorous pentoxide P2O5, or a mixture thereof (metal oxide; [0015]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Iida, Yoo et al. and Cho et al. and use the moisture adsorbent as taught by Cho et al., because the moisture adsorbent can effectively adsorb water vapor and/or oxygen that has already permeated into the organic light emitting device to improve the lifetime of the device as taught by Cho et al. ([0017]).
Claim 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iida and Yoo et al. as applied to claim 1 above, and further in view of Inoue et al. (US 2009/0110924).
Regarding claim 10, Iida teaches the attaching of the tacky adhesive film (12/20). 
Iida does not teach the attaching of the tacky adhesive film is performed by roll lamination.
Iida teach all the claimed elements except that Iida is using dot application for attaching the tacky adhesive film to a substrate ([0023]) rather than using roll lamination.
In the same field of endeavor of semiconductor manufacturing, Inoue et al. teach using roll lamination (roll coating; [0077]) for attaching the tacky adhesive film to a substrate ([0077]).  

It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (dot application) for another known equivalent element (roll lamination) resulting in the predictable result of attaching the tacky adhesive film to a substrate (KSR rationales B). 

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/8/2021